 1
                               UNITED STATES DISTRICT COURT
 2
                                    DISTRICT OF NEVADA
 3
     JOSHUA JAMES,                                   Case No.: 2:19-cv-01957-APG-BNW
 4
           Plaintiff                                 Order Granting Motion to Dismiss as
 5                                                              Unopposed
     v.
 6                                                               [ECF No. 19]
     NAPH CARE INC., et al.,
 7
           Defendants
 8

 9

10        Defendant Romeo Aranas filed a motion to dismiss (ECF No. 19). Plaintiff Joshua James

11 did not respond.

12        I THEREFORE ORDER that defendant Romeo Aranas’s motion to dismiss (ECF No.

13 19) is GRANTED as unopposed under Local Rule 7-2(d).

14        DATED this 27th day of May, 2021.

15

16
                                                    ANDREW P. GORDON
                                                    UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23
